Citation Nr: 1505483	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  14-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in November 2014; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran testified that he has received treatment at a private medical facility for at least 10 years. At the November 2014 hearing, the VLJ held the record open for an additional 60 days to allow for the submission of such treatment records. At this time, the Veteran has only submitted a November 2014 statement of the private treatment provider; however, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014). A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection. 38 C.F.R. § 19.9 (2014).

The Veteran asserts that he has current bilateral hearing loss disability, tinnitus and acquired psychiatric disorder due to injury sustained during his period of service. Regarding his claimed hearing loss disability and tinnitus, the Veteran contends that he suffered acoustic trauma in the performance of his duties while stationed at the Naval Weapons or Gun Factory in Washington, D.C. and the Brooklyn Naval Yard that led to the onset of his hearing loss disability and tinnitus. Regarding his claimed acquired psychiatric disorder, the Veteran contends that he has current disability that onset due to dental trauma he sustained during boot camp (he testified that having all his teeth extracted at the age of 18 during boot camp was a very traumatic experience that led to the onset of his psychiatric disorder). The November 2014 statement from a private treatment provider (submitted by the Veteran) indicates that the Veteran has hearing loss disabilities and an acquired psychiatric disorder due to event or incident of his naval service.  The examiner noted that the most recent audiometric testing was in January 2014 but did not provide the audiometric testing results.  

To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of his claimed bilateral hearing loss disability, tinnitus or acquired psychiatric disorder. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding records referable to the claimed bilateral hearing loss disability, tinnitus and acquired psychiatric disorder, to include all records of treatment from the Palo Alto medical Foundation Sutter Health. 

The RO must contact the Veteran and afford him an opportunity to submit a release with the approximate dates of treatment at any non-VA health care provider. The Veteran must also be advised that he may submit copies of outstanding records himself.  

The RO should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for a VA audiology examination to evaluate his complaints of bilateral hearing loss disability and tinnitus. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current bilateral hearing loss disability and tinnitus had its onset in service to include as due to acoustic trauma sustained in service; or, is otherwise related to service. 

The examination report must include a complete rationale for all opinions and conclusions reached.

3. Schedule the Veteran for a VA examination to evaluate his complaints of acquired psychiatric disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should (a) provide a diagnosis of any current acquired psychiatric disorder; (b) provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current acquired psychiatric disorder had its onset in service, or is related to service, to include as due to dental treatment in service. 

The examination report must include a complete rationale for all opinions and conclusions reached.

4. After completing this indicated development, the claims on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




